USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNos. 98-2277     98-2278                              IN RE:                      GRAND JURY SUBPOENAS,          APPEALS FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jose Antonio Fuste, U.S. District Judge]                              Before                      Stahl, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     David W. Roman and Brown & Ubarri on brief for appellant.     Guillermo Gil, United States Attorney, Maria Dominguez-Victoriano, Assistant United States Attorney, and Nelson Perez-Sosa, Assistant United States Attorney on brief for appellee.January 27, 1999                                                                     Per Curiam.  As a preliminary matter, we conclude that to theextent that the appellant here is an individual, and not thecorporate entity of which he is an officer, we have no jurisdictionto hear these appeals.  See In re Grand Jury Subpoenas, 123 F.3d695, 696-99 (1st Cir. 1997); Jones v. Board of Governors, 79 F.3d1168, 1170 (D.C. Cir. 1997); In re Dein Host, Inc., 835 F.2d 402,404-06 (1st Cir. 1987).  To that extent, these appeals must bedismissed.       We further conclude that, to the extent that the appellanthere is the corporate entity, we have jurisdiction.  See Grand JurySubpoenas, 123 F.3d at 696-99.  To that extent, we have carefullyreviewed the sealed briefs and record, and we affirm the October 5and 28, 1998 orders denying the motions to quash, essentially forthe reasons stated by the district court in those orders.     Appeals dismissed in part, and orders affirmed.  See 1st Cir.Loc. R. 27.1.                               -2-